Case 1:19-cv-00660-MKB-SMG Document 63 Filed 05/27/20 Page 1 of 4 PageID #: 686
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York

                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       May 27, 2020
 By ECF
 The Honorable Margo K. Brodie
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Fed. Defenders of New York, Inc. v. Fed. Bureau of Prisons, et al.
                Civil Docket No. 19-cv-660 (Brodie, J.)(Gold, M.J.)

 Dear Judge Brodie:

         This Office represents Defendants Federal Bureau of Prisons (“BOP”) and the Warden of
 the Metropolitan Detention Center in Brooklyn, New York (“MDC”) in the above-referenced
 matter. We write pursuant to the Court’s May 15, 2020 order requiring Defendants to provide a
 status report ahead of the May 29, 2020 status conference in this matter. As set forth in more detail
 below, Defendants continue to provide the individuals in their custody with sustained and
 meaningful access to counsel through telephone calls and video teleconferences (“VTCs”).
 Defendants continue to work with the mediator to address issues raised by Plaintiff while
 simultaneously developing longer term plans that will enable the government to confront
 challenges posed by the ongoing pandemic as it evolves. Defendants believe the mediation process
 continues to be helpful in achieving these goals.

        A. Defendants’ Ongoing Efforts to Provide Meaningful Legal Access Despite
           Challenges Posed By the Ongoing Pandemic

         As an initial matter, we briefly review the extensive efforts BOP has undertaken since the
 outset of the pandemic to ensure that the individuals in their care have meaningful legal access.
 Since March 13, 2020, when in-person legal visitation was canceled (with few exceptions) at all
 BOP facilities as part of an effort to mitigate the spread of COVID-19, MDC and the Metropolitan
 Correctional Center in New York, New York (“MCC”) administration and staff have worked to
 provide alternatives for in-person access, subject to limitations required to stem the spread of the
 virus.

         To that end, in addition to inmates’ continued access to unmonitored telephones that
 connect to Plaintiff, BOP has developed an entirely new system to allow for attorneys to schedule
 legal calls with their clients. This involved dedicating Unit Team staff to set up and place legal
 calls. The process is staff intensive – requiring a staff member to escort each inmate to the Unit
 Team office, visually observe the inmate for the entirety of the call (to ensure, among other things,
Case 1:19-cv-00660-MKB-SMG Document 63 Filed 05/27/20 Page 2 of 4 PageID #: 687
 Hon. Margo K. Brodie
 May 27, 2020
 Page 2

 that the inmate does not use the unsecured telephone for other purposes), and escort the inmate
 back to his or her cell. To facilitate this process, BOP took the extraordinary steps of providing
 24 new VTC units to the facilities and detailing 20 staff members from other institutions whose
 sole roles at MDC and MCC are to implement the legal call system. As a result of these efforts,
 MDC and MCC have been successfully scheduling and placing the legal calls as scheduled by the
 Federal Defenders. Further, the steps taken by the prisons have allowed the institutions to eliminate
 the backlog of call requests that initially resulted following the nationwide lockdown, and to keep
 pace with current demand.

        Additionally, both facilities have developed a reliable tracking system to ensure the system
 is working properly, and to quickly identify and address issues. As a result of feedback received
 through this system, for example, MDC staff retrofitted an office in its Special Housing Unit
 (“SHU”) specifically to allow for confidential legal calls.

         In addition to telephone calls, both facilities currently provide attorney-client VTCs. MCC
 places approximately four 30-minute VTCs per day that an attorney can access using web-based
 video conferencing software. MDC currently places two 30-minute VTCs per day that an attorney
 can access using web-based video conferencing software. In addition, MDC continues to schedule
 up to 10 VTCs per week using a dedicated VTC unit, and that unit requires that an attorney go to
 the United States District Courthouse in order to participate in the call. Eight calls scheduled for
 the dedicated VTC unit last 30 minutes, and two last two hours. 1

         The interventions by BOP outlined above required a herculean effort by BOP management
 and staff, including significant planning, approval, contracting, hardware installation, and staff
 reassignment, movement and training—all in a relatively short period of time. As discussed below,
 BOP continues to rise to the challenge.

        B. Status of Legal and VTC Calls This Week

        Over the past week, both facilities have successfully attempted all calls scheduled by
 Federal Defenders. Since May 20, MDC and MCC have successfully completed over 300 calls
 without issue.

         Plaintiff has identified nine calls at MDC that were scheduled but not completed this past
 week. Of the nine calls: one could not be completed because Federal Defenders provided an
 incorrect telephone number for the requesting attorney; one was scheduled for an inmate that had
 been transferred out of the institution; and seven calls were attempted but the attorneys did not
 answer the calls.

        MDC also uses some hours in the morning to increase its call capacity. MDC successfully
 completed all of the calls Plaintiff scheduled for this time period. In addition, MDC staff

        1
         To put these VTC arrangements in perspective, MDC and MCC are at the forefront of
 BOP’s use of VTCs for attorney-client calls and, to this day, many other federal facilities in
 major metropolitan areas continue to reserve VTC units only for court proceedings.



                                                  2
Case 1:19-cv-00660-MKB-SMG Document 63 Filed 05/27/20 Page 3 of 4 PageID #: 688
 Hon. Margo K. Brodie
 May 27, 2020
 Page 3

 occasionally place calls to attorneys to see if they are agreeable to rescheduling afternoon calls for
 the morning. Plaintiff has raised an objection to this practice when attorneys are not notified in
 advance. Plaintiff has flagged seven such calls over the past week (as opposed to the more than
 150 calls placed at the time scheduled). Of these seven calls, two of them were successfully
 scheduled and placed in the morning hours because the attorney and MDC staff agreed in advance
 to do so. On another occasion, the attorney was unable to take the call in the morning and the call
 was then provided at the originally scheduled time. On two other occasions involving calls placed
 on Memorial Day (May 25), MDC placed calls at a different time than the attorney expected
 because Federal Defenders provided MDC with a “revised” schedule at 8:24 pm on Sunday, May
 24 that did not include scheduled call times. As a result, the staff facilitating the calls on the
 morning of March 25 based on this revised schedule were unaware that the calls were initially
 scheduled for a specific time. The remaining two calls took place yesterday, and we are working
 to confirm these calls were placed at a later time that worked for counsel.

         Plaintiff has also alleged that there was one telephone call in each institution this week
 where there was a privacy issue. We will investigate the circumstances of these calls, and note no
 other complaints were registered about any calls facilitated by the same staff members on the same
 units. As such, we are confident that staff continue to ensure the privacy of these calls.

           Earlier today, we were also made aware by Plaintiff that there are 17 call requests for the
 MDC and four call requests at MCC that Plaintiff had not yet scheduled and that are more than
 two days old (the “overflow calls”). To be clear, these are not scheduled calls that the facilities
 did not attempt within 48 hours. Rather, these are calls requests that Federal Defenders have not
 yet been able to schedule. We share in the goal in eliminating any overflow calls. We have been
 able to successfully use the morning hours at MDC to reduce the overflow. Further, we are
 analyzing the information provided just this morning by Plaintiff to see what additional steps the
 facilities can take to reduce the backlog. For example, of the 17 overflow calls at MDC, at least
 five appear to be on a floor with a heavy demand, but at least two overflow call requests are for
 inmates housed on a floor where call slots were underutilized during this past week. We will
 continue to work with the mediator to ensure that the overflow call list is addressed.

        C. Planning For Expanded Legal Access

         The parties agree that full, in-person access between attorneys and clients is preferable.
 The parties further recognize that the challenges associated with providing in-person access will
 change as the national and local responses to the COVID-19 pandemic continue to evolve.
 Defendants have been continuously evaluating these issues, and intend to resume in person access
 as soon as possible, considering guidance from BOP’s central and regional office, as well as public
 health entities. Plaintiff recently asked BOP to provide a plan to expand (and provide lengthier)
 VTC access, as well as a plan to resume in person visitation with concrete timelines. With the
 understanding that there are any number of variables beyond BOP’s control in achieving these
 goals, we will work in the coming weeks to provide the mediator and Plaintiff with more detail
 regarding BOP’s plans to achieve these ends. In exchange, we have asked that Plaintiff clearly
 and specifically communicate their needs in this regard as circumstances (e.g., increasing court
 proceedings) change, and for their understanding that BOP’s plans, of necessity, will continue to
 evolve and will be guided by the needs of each institution.


                                                   3
Case 1:19-cv-00660-MKB-SMG Document 63 Filed 05/27/20 Page 4 of 4 PageID #: 689
 Hon. Margo K. Brodie
 May 27, 2020
 Page 4

                                          Respectfully submitted,


                                          RICHARD P. DONOGHUE
                                          United States Attorney

                                    By:             /s/
                                          Seth D. Eichenholtz
                                          Sean P. Greene
                                          Assistant U.S. Attorneys
                                          718-254-7036/6484
                                          seth.eichenholtz@usdoj.gov
                                          sean.greene@usdoj.gov

 cc: Counsel of Record (ECF)

    Jeffrey Oestericher
    David Jones
    Assistant U.S. Attorneys
    Southern District of New York




                                      4
